 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JORDAN LEE EMBREY,                                No. 1:20-cv-00650-DAD-BAM (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS IN FULL AND
14   MCCOMAS, et al.,                                  DISMISSING ACTION
15                      Defendants.                    (Doc. No. 17)
16

17

18           Plaintiff Jordan Lee Embrey is a county jail inmate proceeding pro se in this civil rights

19   action under 42 U.S.C. § 1983. (Doc. No. 10.) This action proceeds on plaintiff’s first amended

20   complaint against defendants Obendena and Z. Williams for deliberate indifference to plaintiff’s

21   serious medical needs in violation of the Eighth Amendment. (Id.) This matter was referred to a

22   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23           On March 15, 2021, the assigned magistrate judge issued findings and recommendations

24   recommending that this action be dismissed, without prejudice, due to plaintiff’s failure to serve

25   process on defendants pursuant to Federal Rule of Civil Procedure 4(m), failure to prosecute, and

26   failure to obey a court order. (Doc. No. 17.) Those findings and recommendations were served

27   on plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

28   /////
                                                      1
 1   days after service. (Id. at 4.) No objections have been filed, and the deadline to do so has

 2   expired.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   magistrate judge’s findings and recommendations are supported by the record and by proper

 6   analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on March 15, 2021 (Doc. No. 17) are

 9                  adopted in full;

10          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to serve

11                  process on defendants pursuant to Federal Rule of Civil Procedure 4(m), failure to

12                  prosecute, and failure to obey a court order; and

13          3.      The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     May 3, 2021
16                                                        UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
